                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                       *      CASE NO. 1:19CR 132

          Plaintiff                            *

-vs-                                           *      JUDGE LIOI



HARGIS HALL *
                                                      DEFENDANT HARGIS HALL’S
                  Defendant                  *        MOTION FOR BOND OR FURLOUGH
                                          * * *

          Now comes the Defendant, HARGIS HALL, by and through counsel, and respectfully

moves this Honorable Court to grant him a short furlough or a bond so he may assist his ailing

father.

          On a previous day, defendant waived a detention hearing. At that time, he waived his

Detention hearing only because he was held by the Ohio Department of Corrections and

Rehabilitation. Mr. Hall has completed the State prison sentence on September 6, 2019 and

requests a furlough or bond. If released, Mr. Hall would reside with his parents and assist his

father with dialysis.


          Wherefore, Mr. Hall is now requesting the Court to hold detention hearing at the

Court’s earliest convenience.
                                              Respectfully submitted,

                                              /S/ RHONDA L. KOTNIK _________
                                              RHONDA L. KOTNIK 0077345
                                              333 S. Main St Ste 401
                                              330-253-5533
                                              rhondalkotnik@gmail.com




                                      PROOF OF SERVICE


        I hereby certify that on September 9, 2019, a copy of the foregoing Defendant’s Motion

to continue trial was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                              /S/ RHONDA L. KOTNIK _________
                                              RHONDA L. KOTNIK
